Case 1:15-cv-00992-PAE Document 275 Filed 11/05/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

aoe n ee a _-- xX
DANIEL SHAK, et al.,
Plaintiffs,
15 Civ. 992 (PAE)
-V-
JPMORGAN CHASE & CO., et al.,
Defendants.
THOMAS WACKER, et al., x
Plaintiffs,
15 Civ. 994 (PAE)
-V-
JPMORGAN CHASE & CO., et al.,
Defendants.
MARK GRUMET, et al. X
Plaintiffs, ;
; 15 Civ. 995 (PAE)
-V- :
: ORDER
JPMORGAN CHASE & CO., et al., :
Defendants. :
x

PAUL A. ENGELMAYER, District Judge:
The Court has reviewed the Government’s motion (Dkt. 273) for a second extension of
the stay that the Court has put in place on account of the interplay between these consolidated

civil antitrust cases and a federal criminal investigation of related or overlapping conduct of
Case 1:15-cv-00992-PAE Document 275 Filed 11/05/19 Page 2 of 4

precious metals futures traders at JP Morgan Chase & Co. (“JPM”). During the investigation, on
the Government’s motion, the Court, on November 30, 2018, imposed a six-month stay, Dkt.
263, and later extended that stay, Dkt. 269. The investigation has now resulted in an indictment,
United States v. Smith et al., No. 19 Cr. 669 (N.D. Ill.), which brings charges against three
current and former JPM traders, relating to precious metals futures. In recognition of the
overlapping areas of conduct and personnel, the Government asks the Court to extend the stay of
this case through the end of the criminal case. Dkt. 273. It represents that JPM, the defendant in
these cases, does not oppose such relief. /d. Plaintiffs oppose this relief. Dkt. 274. They seek a
partial lifting of the stay to enable them to amend their pleadings. Plaintiffs state that they would
not oppose a continued stay of discovery while JPM answers the new pleadings and/or moves to
dismiss them. Jd.

The overlap between this civil matter and the criminal case clearly justifies a continued
stay of this civil matter. As the Court has previously recognized, the charges brought and the
evidence revealed in the criminal proceeding may reveal evidence of consequence to the claims
made by the plaintiffs here. Indeed, as the Government notes, the Smith indictment itself quotes
a communication among co-conspirators referring to plaintiff Daniel Shak. There will likely be
good cause to reopen discovery, whether as to document discovery or depositions or both. At the
same time, as the Government notes, during the pendency of the criminal case, it will not be
realistic to obtain certain forms of civil testimony (e.g., depositions or trial testimony of persons
who may invoke their Fifth Amendment rights). Indeed, plaintiffs’ counsel represents, one of
the indicted defendants, Michael Nowak, was JPM’s designated Rule 30(b)(6) witness.

The Court accordingly extends the stay of proceedings in this case until June 30, 2020. The

Court, however, declines to grant the Government’s request to extend the stay until the end of the
Case 1:15-cv-00992-PAE Document 275 Filed 11/05/19 Page 3 of 4

criminal trial, which is as-yet unscheduled. Although the stay of this case may ultimately last
until that point, the interest in assuring that the stay last no longer than necessary, and is no more
broad in its scope than necessary, counsels in favor of a fresh assessment by this Court,
approximately every six months of the need for a continued stay and proper the scale of the stay.
The Court directs the parties and the Government, by June 23, 2020, to submit in writing their
views at the time as to these matters.

Plaintiffs request that the stay be lifted in part to permit plaintiffs now to file an amended
complaint, to which, plaintiffs anticipate, JPM would respond with a motion to dismiss or an
answer. The Court denies plaintiffs’ request as ill-conceived. Developments in the criminal case
may, or may not, ultimately justify an amended complaint broadening plaintiffs’ claims in this
long-running case, which is now at the summary judgment stage. At this juncture, the Court is
prepared only to say that reopened discovery of JPM and its personnel is likely in light of the
criminal case. But whether or not the Court might eventually find good cause for such an
amended complaint, efficient case management is disserved by permitting an amended
complaint, and follow-on motions practice, now. Plaintiffs, through the criminal pretrial and
trial proceedings, may learn more information than is contained in the Smith indictment bearing
on a potential amendment. And plaintiffs have not ruled out that they might seek again to amend
based on information that later comes to light from the criminal proceedings. To the extent the
Court might permit plaintiffs to amend in light of the criminal case, the Court would not do so
multiple times. Any attempt to seek to leave to amend here on the basis of the criminal case is
therefore properly made once plaintiffs’ counsel can commit that any proposed amended

complaint would be plaintiffs’ last.
Case 1:15-cv-00992-PAE Document 275 Filed 11/05/19 Page 4 of 4

Given, inter alia, the likely length of the eventual stay here in deference to the criminal

trial, the Court strongly again encourages counsel to discuss a potential resolution of this matter.

Fuh A. Eawlrg”

Paul A. Engelmayer (
United States District Judge

SO ORDERED.

Dated: November 5, 2019
New York, New York
